Per Curiam.

The determination of the Board of Standards and Appeals to the effect that petitioner’s premises were not used as a three-family dwelling on and before April 18, 1929, is amply supported by the evidence. The Board was warranted in sustaining the orders of the Bronx Borough Superintendent of Housing and Buildings dated March 15, 1939, which ordered a revocation of permits for alterations and directed petitioner to remove violations arising out of the alterations thus made. Misrepresentations as to the material facts in the application on which the permit and approval were based were adequately established. Upon discovery thereof, the Building Superintend*527ent had express power to revoke the permit theretofore issued. (See Administrative Code of the City of New York, § C26-180.0; L. 1937, ch. 929; Multiple Dwelling Law, § 300.) Petitioner obtained no rights under the invalid permit. (Matter of Durning v. Seville, 137 Misc. 173,176,177, affd. 232 App. Div. 790.)
The order should be reversed, with twenty dollars costs and disbursements and the motion to dismiss the order of certiorari and to confirm the determination of the Board of Standards and Appeals granted.
Martin, P. J., TJntermter, Dore, Cohn and Callahan, JJ., concur.
Order unanimously reversed, with twenty dollars costs and disbursements and the motion to dismiss the order of certiorari and to confirm the determination of the Board of Standards and Appeals granted.